UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) TQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended September 30, 2010 OR £TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission file number 000-50820 FIRST CLOVER LEAF FINANCIAL CORP. (Exact name of registrant as specified in its charter) Maryland 20-4797391 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6814 Goshen Road, Edwardsville, IL (Address of principal executive office) (Zip Code) Registrant's telephone number, including area code (618) 656-6122 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes TNo o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer Non-accelerated filer o (do not check if smaller reporting company) Smaller reporting company T Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding November 11, 2010 Common Stock, par value $.10 per share FIRST CLOVER LEAF FINANCIAL CORP. FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2010 INDEX PAGE NO. PART I - Financial Information Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Comprehensive Income (Loss) 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures about Market Risk 38 Item 4. Controls and Procedures 41 PART II - Other Information Item 1. Legal Proceedings 42 Item 1A. Risk Factors 42 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 3. Defaults Upon Senior Securities 43 Item 4. [Reserved] 43 Item 5. Other Information 43 Item 6. Exhibits 43 Signatures 44 Index FIRST CLOVER LEAF FINANCIAL CORP. Consolidated Balance Sheets (Unaudited) Assets September30, 2010 December31, 2009 Cash and due from banks $ $ Interest-earning deposits Federal funds sold Total cash and cash equivalents Interest-earning time deposits - Securities available for sale Federal Home Loan Bank stock Loans, net of allowance for loan losses of $5,445,404 and $6,316,829, respectively Loans held for sale Property and equipment, net Accrued interest receivable Prepaid Federal Deposit Insurance Corporation insurance premiums Goodwill Core deposit intangible Foreclosed assets Mortgage servicing rights Other assets Total assets $ $ Liabilities and Stockholders' Equity Liabilities: Deposits: Non-interest bearing deposits $ $ Interest bearing deposits Total deposits Federal Home Loan Bank advances Securities sold under agreements to repurchase Subordinated debentures Accrued interest payable Other liabilities Total liabilities Stockholders' Equity: Preferred stock, $.10 par value; 10,000,000 shares authorized; no shares issued - - Common stock, $.10 par value; 20,000,000 shares authorized; 7,911,202 and 7,960,523 shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income Unearned Employee Stock Ownership Plan shares ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See Accompanying Notes to Consolidated Financial Statements. 3 Index FIRST CLOVER LEAF FINANCIAL CORP. Consolidated Statements of Operations (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, Interest income: Interest and fees on loans $ $ $ Securities: Taxable interest income Non-taxable interest income Interest-earning deposits, federal funds sold, and other Total interest income Interest expense: Deposits Federal Home Loan Bank advances Securities sold under agreements to repurchase Subordinated debentures Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income: Service fees on deposit accounts Other service charges and fees Loan servicing fees Gain on sale of securities - - Gain on sale of loans Other Total non-interest income Non-interest expense: Compensation and employee benefits Occupancy expense Data processing services Director fees Professional fees Federal Deposit Insurance Corporation insurance premiums Amortization of core deposit intangible Amortization of mortgage servicing rights Goodwill Impairment - - - Impairment loss on assets - - Other Total non-interest expense Income (loss) before income taxes ) Income taxes Net income (loss) $ ) Basic and diluted income (loss) per share (see Note 6) $ ) Dividends per share $ See Accompanying Notes to Consolidated Financial Statements. 4 Index FIRST CLOVER LEAF FINANCIAL CORP. Consolidated Statements of Comprehensive Income (Loss) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, Net income (loss) $ ) Other comprehensive income (loss): Unrealized gains (losses) on securities arising during the period, net of tax Reclassification adjustment for realized gains included in income, net of tax ) - ) - Comprehensive income (loss) $ ) See Accompanying Notes to Consolidated Financial Statements. 5 Index FIRST CLOVER LEAF FINANCIAL CORP. Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Amortization of: Deferred loan origination costs, net Premiums and discounts on securities ) ) Core deposit intangible Mortgage servicing rights Amortization of fair value adjustments on: Loans ) ) Time deposits ) ) Federal Home Loan Bank advances ) ) Subordinated debentures Investment securities ) ) Property and equipment Goodwill impairment - Impairment loss on assets - Provision for loan losses Depreciation expense ESOP expense Gain on sale of securities available for sale ) - Gain on sale of loans ) ) Gain on sale of property and equipment ) - (Gain) loss on sale of foreclosed real estate ) Proceeds from sales of loans held for sale Originations of loans held for sale ) ) Change in assets and liabilities: Decrease (increase) in prepaid Federal Deposit Insurance Corporation insurance premiums ) Decrease in accrued interest receivable Increase in mortgage servicing rights ) ) Increase in other assets ) ) (Decrease) increase in accrued interest payable ) Increase in other liabilities Net cash flows provided by operating activities Cash flows from investing activities: Proceeds from maturity of interest-earning time deposits - Purchase of interest-earning time deposits ) ) Available for sale securities: Purchases ) ) Proceeds from calls, maturities and paydowns Proceeds from sales - Decrease in loans; principal collections, net of loan originations Purchase of property and equipment ) ) Proceeds from the sale of foreclosed real estate Net cash flows provided by investing activities $ $ (Continued) 6 Index FIRST CLOVER LEAF FINANCIAL CORP. Consolidated Statements of Cash Flows (Continued) (Unaudited) Nine Months Ended September 30, Cash flows from financing activities: Net decrease in deposits $ ) $ ) Net increase (decrease) in securities sold under agreements to repurchase ) Proceeds from Federal Home Loan Bank advances - Repayment of Federal Home Loan Bank advances ) ) Repurchase of Common Stock ) ) Cash dividends ) ) Net cash flows used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $ $ Income tax payments, net Non-cash transactions Loans transferred to foreclosed assets Property and equipment transferred to other assets - See Accompanying Notes to Consolidated Financial Statements. 7 Index FIRST CLOVER LEAF FINANCIAL CORP. Notes to Consolidated Financial Statements Summary of Significant Accounting Policies: The information contained in the accompanying consolidated financial statements is unaudited.In the opinion of management, the consolidated financial statements contain all adjustments necessary for a fair statement of the results of operations for the interim periods. All such adjustments are of a normal recurring nature.Any differences appearing between the numbers presented in the financial statements and management’s discussion and analysis are due to rounding.The results of operations for the interim periods are not necessarily indicative of the results which may be expected for the entire fiscal year.These consolidated financial statements should be read in conjunction with the consolidated financial statements of First Clover Leaf Financial Corp. (the “Company” or “First Clover Leaf”) for the year ended December 31, 2009 contained in the 2009 Annual Report to Stockholders that is filed as Exhibit 13 to the Company’s Annual Report on Form 10-K.Accordingly, footnote disclosures which would substantially duplicate the disclosures in the audited consolidated financial statements have been omitted. The Company is a Maryland corporation that was incorporated in March 2006 as the successor corporation to First Federal Financial Services, Inc., in connection with the July 2006 “second-step” conversion of First Federal Financial Services, MHC and the simultaneous acquisition of Clover Leaf Financial Corp. and its wholly owned savings bank subsidiary, Clover Leaf Bank.The accompanying interim consolidated financial statements include the accounts of the Company, its wholly owned subsidiary, First Clover Leaf Bank (the “Bank”) and its wholly owned subsidiary, Clover Leaf Financial Services.First Clover Leaf’s common stock is traded on the NASDAQ Capital Market under the symbol “FCLF.” Reclassifications have been made to certain balances, with no effect on net income or stockholders’ equity, for the three and nine months ended September 30, 2009, to be consistent with the classifications adopted for the three and nine months ended September 30, 2010. 8 Index FIRST CLOVER LEAF FINANCIAL CORP. Notes to Consolidated Financial Statements Intangible Assets: The gross carrying value and accumulated amortization of the core deposit intangible is presented below: September30, December31, Core deposit intangible $ $ Accumulated amortization Total $ $ Amortization expense on the core deposit intangible for the three and nine months ended September 30, 2010 was $85,000 and $283,000, respectively and $108,000 and $369,000 for the comparable periods in 2009. Estimated future amortization expense on the core deposit intangible for the remaining three months of 2010 and each of the five succeeding fiscal years is as follows: Period Amount Three months ending December 31, 2010 $ Year ending December 31, 2011 Year ending December 31, 2012 Year ending December 31, 2013 Year ending December 31, 2014 Year ending December 31, 2015 9 Index FIRST CLOVER LEAF FINANCIAL CORP. Notes to Consolidated Financial Statements Investment Securities: The following tables set forth the composition of our available for sale securities portfolio at the dates indicated: September 30, 2010 Gross Gross Amortized Unrealized Unrealized Fair Cost Gains (Losses) Value Investment Securities: U.S. government agency obligations $ $ $
